Citation Nr: 0422665	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to August 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from September 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  The veteran 
testified at a videoconference hearing before the undersigned 
in April 2004; a transcript of the hearing is of record. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

During the April 2004 videoconference hearing, the veteran 
asserted that his PTSD has increased in severity since his 
last VA examination in June 2003, and noted recent and 
ongoing private psychiatric treatment.  He contended his 
increased PTSD symptoms have caused a number of problems, 
including his recent marital separation and difficulty at 
work; he specifically noted having an increase in 
absenteesism and being disciplined for falling asleep on the 
job, the result of sedating medication.  In a letter received 
by VA in April 2004 (with a waiver of review by the Agency of 
Original Jurisdiction), he indicated he is considering 
retiring because he can no longer tolerate being around other 
people.  The veteran's private psychiatrist, Dr. G.W., wrote 
in a July 2003 letter that, although the veteran is 
"maximally medicated," he still suffers from generalized 
anxiety and marked stress, and has difficulty going out in 
public and being around people, which has led to a "rather 
limited lifestyle."  In light of the allegations of 
increased disability and the likelihood that pertinent 
medical records have not been associated with the claims 
file, further development, including another VA examination, 
is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already associated with the claims 
file) of treatment the veteran has 
received for PTSD since June 2003.  He 
should assist in this matter by 
identifying all sources of treatment and 
providing any necessary releases.  

2.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
comment on the effect the PTSD has on 
the veteran's employability, and must 
explain the rationale for any opinion 
given.

2.  The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

